Citation Nr: 0825598	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability, 
characterized as chronic thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from July 1986 to January 
1990 and from November 1990 to August 1992.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In written argument in March 2007, the 
veteran's representative presented a number of issues on 
appeal.  However, the RO informed him and the veteran in May 
2007 that the only perfected issue was the one noted on the 
title page of this decision.  In January 2008, the veteran 
testified at a Board hearing at the RO.  A transcript of that 
hearing has been incorporated into the claims file.  

The underlying issue of entitlement to service connection for 
a thoracolumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  In a February 1996 decision, the RO denied a claim of 
service connection for a back disability.  Although notified 
of that decision in February 1996, the veteran did not 
perfect an appeal with respect to that issue.

2.  Evidence associated with the claims file since the RO's 
February 1996 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the final February 1996 RO 
determination, in which the RO denied service connection for 
a back disability, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided, the VCAA 
and its implementing regulations do not prevent the Board 
from rendering a decision as to this issue.

II. Analysis

The veteran filed an initial claim for service connection for 
a back disability in March 1995.  The RO denied this claim in 
February 1996.  The veteran did not timely appeal this 
decision and it is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  The current 
claim culminates from the appellant's attempt, in May 2004, 
to reopen the previously disallowed claim.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for 
purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

In the January 2005 rating decision, which is the subject of 
this appeal, the RO reopened the veteran's claim of service 
connection for a back disability and denied the claim on the 
merits.  The Board has a legal duty under 38 U.S.C.A. §§ 5108 
and 7105 to consider the new and material evidence issue 
regardless of the RO's actions.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first 
decide whether the veteran has submitted new and material 
evidence that is sufficient to reopen the prior adverse 
February 1996 RO decision.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim of service connection for a back disability in May 
2004, the revised version of 3.156 is applicable in this 
appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this 
case, the last final decision is the RO's February 1996 
decision denying service connection for a back disability.

The evidence of record at the time of the February 1996 
rating decision consisted of the veteran's partial service 
treatment records, including a May 1986 enlistment 
examination report showing a normal clinical evaluation of 
the spine.  It also consisted of VA outpatients records dated 
from January 1990 to March 1995 reflecting the veteran's 
complaints of musculoskeletal pain, to include the back.  
These records included a July 1994 Persian Gulf Examination 
report showing normal findings with respect to the veteran's 
back.

In addition, the evidence prior to February 1996 included an 
April 1995 VA orthopedic examination report reflecting the 
veteran's complaint of back pain ever since a back injury in 
1987, along with a diagnosis of thoracic strain.

The evidence of record following the February 1996 rating 
decision includes additional service treatment records 
showing treatment for back pain in 1987.  Specifically, there 
is a March 1987 service treatment record showing that the 
veteran was seen for thoracic back pain which he said was 
related to setting up tents for five days.  This record 
states "overuse related paraspinal M/S pain" and assesses 
the veteran as having paraspinal spasm.  A follow-up record 
approximately eight days later shows the veteran's complaint 
of pain at T6 and T7 and his assertion that medication was 
not helping.  He was assessed as having osteochondritis and 
questionable strain.  A subsequent service treatment record 
in March 1987 shows that the veteran was seen again for 
complaints of thoracic back pain due to lifting a tent.  He 
was assessed as having myalgia.  An April 1987 record 
reflects the veteran's report of continuous mid - posterior 
thoracic back pain with slight improvement.  

Also following the February 1996 rating decision, the RO 
received numerous VA treatment records, some of which pertain 
to his back pain complaints.  These records, dating from 1995 
to 2006, include a February 2006 treatment record containing 
the veteran's report of back pain since setting up a tent in 
service in 1987, along with an impression of chronic back 
pain.  The examiner of this record stated that the veteran 
"may have a chronic interspinous ligament strain ...".  

In January 2008, the RO received statements from the 
veteran's family attesting to the severe amount of pain he 
experiences on a daily basis.  In January 2008, the veteran 
testified at a Board hearing that he has had persistent back 
pain since setting up a tent in service.  He explained that 
his doctors told him there was nothing more they can do for 
his back disability.  He also said that he never talked to 
his doctors about his inservice injury or inquired as to 
whether his current problems are related to that injury.  

The Board finds that this evidence is new in that it has not 
been previously considered and is pertinent to the present 
appeal since it includes service treatment records showing 
treatment for the veteran's back complaints.  It also shows 
present complaints of back pain and a possible diagnosis of 
chronic interspinous ligament strain.  This evidence, when 
considered with evidence previously of record, bears 
substantially upon the specific matters under consideration.  
In short, the record contains new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

Now that the veteran's application to reopen the claim for 
service connection for a back disability has been reopened, 
the Board finds that additional medical development by way of 
an examination is warranted before a fully informed decision 
can be made in this appeal.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §3.159(c)(4) (2007).

The medical evidence currently of record is replete with 
diagnoses of "chronic back pain", but does not establish a 
back disability.  Pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, 
as noted above, the veteran was given an impression of "may 
have a chronic interspinous ligament strain ...".  
Accordingly, a more definitive opinion is warranted regarding 
whether or not the veteran actually has a back disability 
and, if so, whether it is related to service.  

The examiner should be asked to address the question of 
whether the veteran has a present back disability related to 
service, to specifically include his inservice back 
complaints in 1987.  It is essential that the examining 
physician review the veteran's claims file prior to rendering 
an opinion in this matter.  See 38 U.S.C.A. § 5103A(d); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 
5 Vet. App. 127 (1993).  

The Board notes that the veteran had been scheduled to 
undergo a VA examination in May 2007, but failed to report to 
the examination.  However, the record also shows that the 
veteran stated in writing in October 2007 that he had moved 
from one town in Florida to another town and did not receive 
any mail for four months due to a postal error.  Thus, it is 
questionable whether the veteran ever received timely notice 
of the May 2007 examination.  Accordingly, another attempt 
should be made to afford the veteran a VA examination.  

Lastly, it appears that there may be outstanding medical 
evidence.  In this regard, the veteran stated in writing in 
February 2008 that he had been examined by a VA physician 
that month and that the physician wanted to perform surgery, 
but first wanted the veteran to undergo another magnetic 
resonance imaging (MRI).  The veteran also said that an MRI 
had been performed and he was to meet with the physician in 
March 2008 to go over the results.  Records from these 
February and March 2008 medical visits are not on file.  
These records along with any additional outstanding 
information and/or medical records relevant to this claim for 
service connection should be obtained.  38 U.S.C.A. § 
5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any relevant medical records 
concerning his back problems.  The RO 
should obtain copies of pertinent records 
from all identified treatment sources, to 
include outstanding VA treatment records 
dated from February 2008 to present.  If 
any identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  Following the action taken above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
related to service, to specifically 
include the veteran's back pain complaints 
in 1987.  The examiner should explain the 
basis for any opinion reached.

3.  Thereafter, the RO should review the 
record and determine if the benefit sought 
can be granted.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded and opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


